DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 06/14/2021.  Claims 36-55 are still pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 36-55 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silveira et al. (US 9,094,254) (hereinafter “Da Silveira”) in view of Andersson et al. (US 6,157,343) (hereinafter “Andersson”).
Regarding claim 36, in accordance with Da Silveira reference entirety, Da Silveira teaches a method, implemented in a receiving terminal (Fig. 1; 110 or Fig. 2), of calibrating an antenna array (Fig. 2; 220) connected to multiple receive paths (Fig. 2; 215), the method comprising the receiving terminal (Fig. 2; 110), for each of two or more receive paths (Fig. 2; 215) (Abstract and thereinafter: “An antenna array of a base station is calibrated using outbound traffic signals”):
	
	equalizing the combined signal to generate an equalized signal with reduced distortion (Fig. 2; 280&290 and col. 6, lines 15-30 and thereinafter: “Based on the estimated impairment from the impairment estimator 270, an equalizer unit 280 computes an appropriate inverse to the impairment in the frequency range occupied by the outbound traffic signals. The equalizer synthesis unit 280 produces a set of equalizer taps representative of the appropriate inverse to the impairment.  The equalizer synthesis unit 280 then sets the taps values of the corresponding equalizer 290 according to the equalizer taps. In one embodiment, each equalizer 290 is a complex finite impulse response (FIR) filter with one or more taps (i.e., equalizer taps) … pre-distortion cancels out the impairment in the transmit path. Fig. 6; 690 and col. 9, line 37 and thereinafter: “After the transmitted signals Sin(p,n) are compensated for distortion by a set of P equalizers 690); and 
	subtracting an estimate of an observed training signal (reference signal) from the equalized signal (feedback signal) to generate an estimate of the data signal (Fig. 2; 270 and col. 6, lines 3-14 and thereinafter: “the impairment estimator 270 aligns the feedback signal with the reference signals in time, and performs a de-convolution of the reference signals jointly with the feedback signal.  The result of the de-convolution is an estimated impairment for each transmit path … de-convolution can be solved by direct or iterative methods). 
	It appears that Da Silveira fails to explicitly disclose the claimed limitation of “injecting a training signal into a data signal received on the receive path to generate a combined signal.”  However, such limitation lacks thereof from Da Silveira’s teaching is well-known in the art, those skilled in the art, and taught by Andersson.
	In an analogous art in the same field of endeavor, Andersson teaches a method and system for calibrating the reception and transmission of an antenna array comprising, among other things, the limitation of “injecting a training signal into a data signal received on the receive path to generate a combined signal” (Andersson; Fig. 4; 401&402 and col. 6, lines 22-36 and thereinafter: “a calibration transmitter 401 generates a calibration signal S1, for example a pure sinusoid.  The calibration transmitter 401 receives control signals Sc from a calibration controller 403 that give information about when the calibration signal S1 shall be transmitted … these signals are applied to a calibration port at each receiving antenna section.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Da Silveira’s teaching to provide way to calibrate the antenna array in the receiving path with the teaching of Andersson of calibration transmitter 401 and the calibration controller 403 to arrive the claimed invention.  A motivation for doing so would be to recurrently calibrate the antenna array without disturbing the normal traffic while the system is running (Andersson; col. 1, lines 30-34 and thereinafter).
	Regarding claim 37, in addition to features recited in base claim 36 (see rationales discussed above), Da Silveira in view of Andersson also teaches wherein the equalizing the combined signal to generate the equalized signal comprises: generating equalizer coefficients to compensate the combined signal for distortions caused by the receive path (Da Silveira; col. 9, lines 32-42: “After the transmitted signals Sin(p,n) are compensated for distortion by a set of P equalizers 690 … used in the calibration process as reference signals.”  In addition, col. 10, lines 1-12 and thereinafter, Equation 1 also depicts equalizer taps as weq (p,1).  And same col. 10, lines 29-31 and thereinafter, current set of equalizer taps and new set of equalizer taps are also discussed.  Thus, weq(p,t) is equated to correspond to coefficient for each equalizer tap); and applying the equalizer coefficients to the combined signal to at least partially remove the distortions due to the receive path (Andersson; col. 10, lines 20-27 and thereinafter: “In one embodiment, transmit signals can be conditioned by the equalizers 690, one or more of which add a small smooth phase variation as a function of time so that the relative phase between transmitters is changing between the capture transmit signals.  This phase variation can be made such that it can be removed by user as part of normal channel estimation processing and therefore has no impact to system throughput.”  Col. 11, lines 11-15 and thereinafter:  “the impairment 670 convolves the reference signals with the previous impairment estimates.  The convolution removes the errors incurred by windowing of the feedback signal (which has impairment) and windowing of the reference signal (which initially has no impairment).”). 
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Da Silveira’s teaching to provide way to calibrate the antenna array in the receiving path with the teaching of Andersson of calibration transmitter 401 and the calibration controller 403 to arrive the claimed invention for the same rationales applied to base claim as discussed above.
	Regarding claim 38, in addition to features recited in base claim 36 (see rationales discussed above), Da Silveira in view of Andersson also teaches wherein the generating equalizer coefficients comprises generating the equalizer coefficients based on a comparison of a feedback signal to the training signal (Andersson; col. 10, lines 20-27 and thereinafter: “In one embodiment, transmit signals can be conditioned by the equalizers 690, one or more of which add a small smooth phase variation as a function of time so that the relative phase between transmitters is changing between the capture transmit signals.  This phase variation can be made such that it can be removed by user as part of normal channel estimation processing and therefore has no impact to system throughput.”  Col. 11, lines 11-15 and thereinafter:  “the impairment 670 convolves the reference signals with the previous impairment estimates.  The convolution removes the errors incurred by windowing of the feedback signal (which has impairment) and windowing of the reference signal (which initially has no impairment).”  Furthermore, col. 9, lines 1-19 and thereinafter and in reference to Fig. 5, in the calibration process used to determine required equalizer taps, it is also disclosed “Step 2:  Time alignment of transmit and feedback signals (block 520).” Col. 7, lines 45-47: “the impairment estimation is performed by de-convolution of the reference signals and the feedback signal.”). 
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Da Silveira’s teaching to provide way to calibrate the antenna array in the receiving path with the teaching of Andersson of calibration transmitter 401 and the calibration controller 403 to arrive the claimed invention for the same rationales applied to base claim as discussed above.
	Regarding claim 39, in addition to features recited in base claim 38 (see rationales discussed above), Da Silveira in view of Andersson also teaches wherein the generating equalizer coefficients based on the comparison of the feedback signal to the training signal comprises: deconvolving the feedback signal and the training signal in a frequency domain to obtain a first signal path transfer function representing impairment in the observed training signal in a current calibration period (Andersson; in addition to the above discussion, at col. 10, lines 20-27 and thereinafter: “In one embodiment, transmit signals can be conditioned by the equalizers 690, one or more of which add a small smooth phase variation as a function of time so that the relative phase between transmitters is changing between the capture transmit signals.  This phase variation can be made such that it can be removed by user as part of normal channel estimation processing and therefore has no impact to system throughput.”  Col. 11, lines 11-15 and thereinafter:  “the impairment 670 convolves the reference signals with the previous impairment estimates.  The convolution removes the errors incurred by windowing of the feedback signal (which has impairment) and windowing of the reference signal (which initially has no impairment).”  Furthermore, col. 9, lines 1-19 and thereinafter and in reference to Fig. 5, in the calibration process used to determine required equalizer taps, it is also disclosed “Step 2:  Time alignment of transmit and feedback signals (block 520).” Col. 7, lines 45-47: “the impairment estimation is performed by de-convolution of the reference signals and the feedback signal.”); and generating the equalizer coefficients based on the first signal path transfer function (Andersson; col. 7, line 67 to col. 8, line 3: “The estimated impairment h’(Ƭ) can be fed into the equalizer synthesis unit 280 to compute an appropriate inverse he(Ƭ) of the impairment for use in the equalizer 290.”). 
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Da Silveira’s teaching to provide way to calibrate the antenna array in the receiving path with the teaching of Andersson of calibration transmitter 401 and the calibration controller 403 to arrive the claimed invention for the same rationales applied to base claim as discussed above.
	Regarding claim 40, in addition to features recited in base claim 39 (see rationales discussed above), Da Silveira in view of Andersson also teaches wherein the Da Silveira; in addition to the above discussion, at col. 6, lines 15-30: “Based on the estimated impairment from the impairment estimator 270, an equalizer synthesis unit 280 computes an approximate inverse to the impairment in the frequency range occupied by the outbound traffic signals. The equalizer Synthesis unit 280 produces a set of equalizer taps representative of the approximate inverse to the impairment. The equalizer synthesis unit 280 then sets the tap values of the corresponding equalizers 290 according to the equalizer taps. In one embodiment, each equalizer 290 is a complex finite impulse response (FIR) filter with one or more taps (i.e., equalizer taps). The finite impulse response is an approximate inverse to the transfer function of impairment in the transmit path from the transmit chain 230 to the antenna port 225. As such, each outbound traffic signal processed by the equalizer 290 is pre-distorted such that the pre-distortion cancels out the impairment in the transmit path.”  Andersson, on the other hand, in col. 6, lines 30-45, in reference to Fig. 4, discloses “The calibration signal S1 is fed to a calibration network 402 … These component might distort the phase and amplitude of the injected signal”); and generating the equalizer coefficients based on a comparison of the first signal path transfer function and the average transfer function (Da Silveira; Fig. 5 and col. 9, line 4 to col. 10, line 13; in addition to the above discussion, the calibration process used to determine the required equalizer taps is further elaborated to correspond to the claimed limitation). 

	Regarding claim 41, in addition to features recited in base claim 36 (see rationales discussed above), Da Silveira in view of Andersson also teaches generating the estimate of the observed training signal (reference signal) (Da Silveira; in addition to the above discussion, at col. 6, lines 3-11:  “the impairment estimator 270 aligns the feedback signal with the reference signals in time, and performs a de-convolution of the reference signals jointly with the feedback signal. The result of the de-convolution is an estimated impairment for each transmit path. As the effect of impairment is equivalent to convolving the reference signals with the impairment, the impairment may be calculated by de-convolving the reference signals with the impaired feedback signal.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Da Silveira’s teaching to provide way to calibrate the antenna array in the receiving path with the teaching of Andersson of calibration transmitter 401 and the calibration controller 403 to arrive the claimed invention for the same rationales applied to base claim as discussed above.
claim 42, in addition to features recited in base claim 41 (see rationales discussed above), Da Silveira in view of Andersson also teaches wherein the generating the estimate of the observed training signal comprises: generating a first signal path transfer function representing impairment in the observed training signal in a current calibration period; and generating the estimate of the observed training signal based on the first signal path transfer function (Da Silveira; in addition to the above discussion, at col. 11, line 4 to col. 12, line 41 and thereinafter: “The impairment estimator 670 may perform a time adjustment to align the feedback signal with one or more reference signals. As there are multiple transmit paths, the impairments are found by performing a joint de-convolution of the feedback signal and the multiple reference signals …  large number of iterations before convergence.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Da Silveira’s teaching to provide way to calibrate the antenna array in the receiving path with the teaching of Andersson of calibration transmitter 401 and the calibration controller 403 to arrive the claimed invention for the same rationales applied to base claim as discussed above.
	Regarding claim 43, in addition to features recited in base claim 42 (see rationales discussed above), Da Silveira in view of Andersson also teaches wherein the generating the estimate of the observed training signal based on the first signal path transfer function comprises: computing a difference between an equalizer transfer function in the current calibration period and an equalizer transfer function in a previous calibration period prior to the current calibration period; generating a second signal path in addition to the above discussion, at col. 10, lines 50-60 and thereinafter: “Step 3: Estimate Impairment Transfer Function. In Step 3, an impairment estimator 670 performs impairment estimation based on the feedback signal s(n) and the reference signals s(p.n). The feedback signal given in equation (1) is a
combination of the convolution of the each transmit signal with its associated transmit impairment. In the case of one transmit path, the impairment can be found by the de-convolution of the feedback signal with the transmit signal. In the case of a single transmit path, the de-convolution is simply the division of the feedback signal with the transmit signal in the frequency domain.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Da Silveira’s teaching to provide way to calibrate the antenna array in the receiving path with the teaching of Andersson of calibration transmitter 401 and the calibration controller 403 to arrive the claimed invention for the same rationales applied to base claim as discussed above.
	Regarding claim 44, in addition to features recited in base claim 43 (see rationales discussed above), Da Silveira in view of Andersson also teaches wherein generating the observed training signal based on the second signal path transfer function comprises convolving the training signal with the second signal path transfer in addition to the above discussion, at col. 10, lines 50-60 and thereinafter: “Step 3: Estimate Impairment Transfer Function. In Step 3, an impairment estimator 670 performs impairment estimation based on the feedback signal s(n) and the reference signals s(p.n). The feedback signal given in equation (1) is a
combination of the convolution of the each transmit signal with its associated transmit impairment. In the case of one transmit path, the impairment can be found by the de-convolution of the feedback signal with the transmit signal. In the case of a single transmit path, the de-convolution is simply the division of the feedback signal with the transmit signal in the frequency domain.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Da Silveira’s teaching to provide way to calibrate the antenna array in the receiving path with the teaching of Andersson of calibration transmitter 401 and the calibration controller 403 to arrive the claimed invention for the same rationales applied to base claim as discussed above.
	Regarding claim 45, in addition to features recited in base claim 36 (see rationales discussed above), Da Silveira in view of Andersson also teaches demodulating and decoding the estimates of the data signals for two or more receive paths (Da Silveira; not shown demodulating and decoding unit.  However, it is inherent that there is a demodulator and a decoder (Da Silveira’s base station 110 of Fig. 1, col. 4, lines 36-52 because the base station 110 has a receiver 112, transmitter 115, control module 116, and antenna 118) for demodulating and decoding data from user equipment 140). 

	Regarding claim 46, in addition to features recited in base claim 37 (see rationales discussed above), Da Silveira in view of Andersson also teaches wherein the injecting the training signal into the data signal comprises injecting the training signal at a power level to obtain a signal-to-noise ratio sufficient for generating the equalizer coefficients (Fig. 4; 401&402 and col. 6, lines 22-36 and thereinafter: “a calibration transmitter 401 generates a calibration signal S1, for example a pure sinusoid.  The calibration transmitter 401 receives control signals Sc from a calibration controller 403 that give information about when the calibration signal S1 shall be transmitted … these signals are applied to a calibration port at each receiving antenna section.”  Moreover, Andersson, in col. 9, lines 7-23 and thereinafter: "It may be desirable to preserve Some information about the Signal power. For this purpose the amplitudes of the relative correction factors are renormalized thus generating 608 absolute correction factors. The power of the calibration Signal from the calibration transmitter is Supposed to have been measured at the manufacturing of the calibration transmitter. Therefore the power of the calibration signal P injected into the reference antenna Section is known. The received power from the reference Section P is estimated and the absolute correction factors are calculated ... When absolute correction factors are calculated these factors are applied to the normal traffic signal data during normal traffic."  On the other hand; Da Silveira; On the other hand; Da Silveira; col. 9, lines 32-42: “After the transmitted signals Sin(p,n) are compensated for distortion by a set of P equalizers 690 … used in the calibration process as reference signals.”  In addition, col. 10, lines 1-12 and thereinafter, Equation 1 also depicts equalizer taps as weq (p,1).  And same col. 10, lines 29-31 and thereinafter, current set of equalizer taps and new set of equalizer taps are also discussed.  Thus, weq(p,t) is equated to correspond to coefficient for each equalizer tap.  Furthermore; Da Silveira; at col. 10, lines 20-27 and thereinafter: “In one embodiment, transmit signals can be conditioned by the equalizers 690, one or more of which add a small smooth phase variation as a function of time so that the relative phase between transmitters is changing between the capture transmit signals.  This phase variation can be made such that it can be removed by user as part of normal channel estimation processing and therefore has no impact to system throughput.”  In addition, Da Silveira; at col. 11, lines 11-15 and thereinafter:  “the impairment 670 convolves the reference signals with the previous impairment estimates.  The convolution removes the errors incurred by windowing of the feedback signal (which has impairment) and windowing of the reference signal (which initially has no impairment).”). 
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Da Silveira’s teaching to provide way to calibrate the antenna array in the receiving path with the teaching of Andersson of calibration transmitter 401 and 
	Regarding claim 47, in addition to features recited in base claim 46 (see rationales discussed above), Da Silveira in view of Andersson also teaches wherein an amount of averaging for generating the equalizer coefficients depends on the signal-to-noise ratio (Da Silveira; col. 9; lines 54-57: “ Along the way from the output of the equalizers 690 to capture data block 630, various noises (e.g., n(p.n) and n(n)) are added to the captured feedback signals.”.  In addition, Da Silveira; at col, 4, lines 25-30 and thereinafter: "The calibration technique described herein is flexible and can be used under a large range of system conditions, such as wide bandwidth, multiple carriers and multiple technologies. The calibration technique significantly improves system performance even with low signal-to-noise ratio in the feedback signal.").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Da Silveira’s teaching to provide way to calibrate the antenna array in the receiving path with the teaching of Andersson of calibration transmitter 401 and the calibration controller 403 to arrive the claimed invention for the same rationales applied to base claim as discussed above.
	As per claims 48-52, the claims call for an apparatus having limitations variously and essentially mirrored method steps of method claims 36-40, respectively.  Thus, they are deemed obvious over Da Silveira in view of Andersson for the same rationales applied to method claims 36-40 as discussed above.
claim 53, in addition to features recited in base claim 48 (see rationales discussed above), Da Silveira in view of Andersson also teaches configuring to time align the observed training signal with the feedback signal prior to the subtracting (Da Silveira; col. 9, lines 1-19 and thereinafter; Step 2: Time alignment of transmit and feedback signals is performed before Step 7: Remove common phase response from all-pass filters). 
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to modify Da Silveira’s teaching to provide way to calibrate the antenna array in the receiving path with the teaching of Andersson of calibration transmitter 401 and the calibration controller 403 to arrive the claimed invention for the same rationales applied to base claim as discussed above.
	Regarding claim 54, in addition to features recited in base claim 48 (see rationales discussed above), Da Silveira in view of Andersson also teaches configuring to generate the estimate of the observed training signal (reference signal) (Da Silveira; in addition to the above discussion, at col. 6, lines 3-11:  “the impairment estimator 270 aligns the feedback signal with the reference signals in time, and performs a de-convolution of the reference signals jointly with the feedback signal. The result of the de-convolution is an estimated impairment for each transmit path. As the effect of impairment is equivalent to convolving the reference signals with the impairment, the impairment may be calculated by de-convolving the reference signals with the impaired feedback signal.”).

	As per claim 55, the claim calls for implementing the functional steps of method claim 36 into a computer program.  Thus, it is deemed obvious over Da Silveira in view of Andersson for the same rationales applied to method claim 36 as discussed above.

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.
Pertaining the rejection of claims 36-55 under 35 U.S.C. 112(b) as being indefinite for drawing to a method and computer program for calibrating an antenna array, but there is no indication in the body of the claims showing that the antenna array is being calibrated, adjusted or acted upon , the Applicant responds that the claims are not indefinite because “The calibration is done as part of the equalization. The equalization includes generating equalizer coefficients to compensate the combined signal for distortions caused by the receive path and applying the equalizer coefficients to the combined signal to at least partially remove the distortions due to the receive path. The equalizer coefficients are generated based on a comparison of a feedback signal to the training signal. Thus, the calibration is an integral part of the equalization.”

Pertaining the rejection of claims 36-55 under 35 U.S.C. 103 as being unpatentable over Da Silveira et al. (US 9,094,254) in view of Andersson et al. (US 6,157,343), the Applicant argues that applied art of record fails to disclose “"injecting a training signal into a data signal received on the receive path to generate a combined signal", and subsequently subtract "an estimate of an observed training signal from the equalized signal to generate an estimate of the data signal."”
The argument is noted but not persuasive.  As clearly pointed out and discussed above, Da Silveria teaches all claimed limitations but “injecting a training signal into a data signal received on the receive path to generate a combined signal.”  On the other hand, Andersson teaches the claimed limitation of “injecting a training signal into a data signal received on the receive path to generate a combined signal” in references to Figs. 4; 401&402 and col. 6, lines 22-36 and thereinafter: “a calibration transmitter 401 generates a calibration signal S1, for example a pure sinusoid.  The calibration transmitter 401 receives control signals Sc from a calibration controller 403 that give information about when the calibration signal S1 shall be transmitted … these signals are applied to a calibration port at each receiving antenna section” in a manner as clearly pointed out in the office action.  As a result, Da Silveria in view of Andersson renders obvious all limitations in the present condition.  
In addition, to support the argument, the Applicant appears to argue that “Andersson instead is focused on injecting a known calibration signal, such as a pure sinusoid, to each receiving antenna section. However, Andersson is completely silent on injecting a training signal in to a receive signal, and subsequently subtracting an estimate of an observed training signal from the equalized signal to generate an estimate of the data signal. Accordingly, for reasons set forth more fully below, Applicant respectfully submits that claims 36-55 are patentable over Da Silveira in view of Andersson.”  
The argument is noted but not persuasive.  As depicted in FIG. 4 and disclosed in col. 6, lines 13-16: “FIG. 4 illustrates an apparatus for calibrating an antenna array that receives communication signal in a base station configuration.”  In addition, same column, lines 30-36: “In the example illustrated in FIG. 4 there are six receiving antenna section A1-A6. The calibration signal S1 is fed to a calibration network 402. The calibration network is a passive distribution network dividing the generated calibration signal S1 to a set of six equal signals S2, one signal for each receiving antenna section A1-A6 and these signals are applied to a calibration port at each antenna section.”  From the disclosure, it is understood by those skilled in the art that Andersson does indeed teach the injecting a training signal (S2) to a receive signal (communication signals received by antenna A1-A6) corresponding the claimed limitation of “injecting a training signal into a data signal received on the receive path to generate a combined signal.”  As for the argument pertaining the claimed limitation of “subtracting an estimate of an observed training signal from the equalized signal to generate an estimate of the data signal,” the Office Action has never asserted it is taught by Andersson.  The claimed limitation of “subtracting an estimate of an observed training signal from the equalized signal to generate an estimate of the data signal” is taught by Da Silveria in a manner as clearly pointed out in the Office Action discussed above.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 10, 2021